81312: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35061: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81312


Short Caption:MONTANEZ VS. SPARKS FAMILY HOSP., INC.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1901977Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/16/2020 / Crowley, MargaretSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/17/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantSophia MontanezBradley Paul Elley


RespondentSparks Family Hospital, Inc.John H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Adam A. Schneider
							(John H. Cotton & Associates, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


06/12/2020Filing FeeFiling Fee due for Appeal. (SC)


06/12/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-22063




06/12/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-22065




06/12/2020Filing FeeE-Payment $250.00 from Bradley Paul Elley. (SC)


06/15/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-22166




06/16/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Margaret M. Crowley. (SC)20-22389




07/06/2020Docketing StatementFiled Docketing Statement. (SC)20-24853




07/10/2020Docketing StatementFiled Sparks Family Hospital Inc's Response to Docketing Statement And Request To Exceed NRAP 14(F) One Page Limit.  (SC)


07/13/2020Notice/OutgoingIssued Notice of Rejection of Filed Document (Sparks Family Hospital Inc's Response to Docketing Statement And Request To Exceed NRAP 14(F) One Page Limit). (SC).20-25669




07/14/2020MotionFiled Respondent Sparks Family Hospital Inc's Motion for Permission to Exceed/Enlarge The One Page Limitation for A NRAP 14(F) Response to Docketing Statement.  (DETACHED RESPONSE AND FILED SEPARATELY PER ORDER FILED 7/22/20).  (SC)20-25858




07/22/2020Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall detach and file the response to the docketing statement submitted with respondent's motion and file it as a separate document.  (SC)20-26803




07/22/2020Docketing StatementFiled Response to Docketing Statement.  (SC)20-26804




08/11/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 3, 2020, at 9:00 am. (SC).20-29608




11/12/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-41386




11/17/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-41804




12/01/2020Transcript RequestFiled Certificate that No Transcript is Being Requested. (SC)20-43520




02/10/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  March 1, 2021.  (SC)21-04018




03/01/2021BriefFiled Appellant's Opening Brief. (SC)21-05988




03/01/2021AppendixFiled Joint Appendix Volume I pages 1-71. (SC)21-05989




03/01/2021AppendixFiled Appellant's NRAP 28(f) Statutory Addendum. (SC)21-05990




03/29/2021BriefFiled Respondent Sparks Family Hospital Inc's Answering Brief.  (REJECTED PER NOTICE ISSUED 3/29/21).  (SC)


03/29/2021Notice/OutgoingIssued Notice of Rejection of Deficient Answering Brief. Corrected brief due: 5 days.  (SC)21-08976




03/30/2021BriefFiled Respondent's Answering Brief. (SC)21-09212




04/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: May 13, 2021. (SC)21-12269




05/12/2021BriefFiled Appellant's Reply Brief. (SC)21-13649




05/12/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/17/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-27045




12/09/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cadish/Pickering/Herndon. Author: Herndon, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 77. NNP21-EC/KP/DH. (SC).21-35061




12/28/2021Post-Judgment PetitionFiled Petition for Rehearing. (SC)Y21-36879




12/28/2021Filing FeeFiling fee paid. E-Payment $150.00 from Bradley Paul Elley. (SC)



Combined Case View